Douglas, J.,
concurring. I concur and write separately to make several points. There has been much discussion but little decision concerning the phrase “substitutes on a casual or day-to-day basis.” After considering this question and particularly the facts of this case, I would hold (and I think this court should hold) that a teacher employed as a substitute with an assignment to one, and only one, specific teaching position for more than sixty days is not, under any reasonable interpretation, a casual or day-to-day substitute. Further, when R.C. 3319.10 and 3319.11 are read together and harmonized, only “substitutes on a casual or day-to-day basis” are exempt from the requirement of giving notice of nonrenewal and the automatic re-employment provisions of R.C. 3319.11.
*268Finally, it is my judgment that a teacher employed as a substitute, who teaches more than one hundred twenty days in a situation that entails one specific teaching assignment, is automatically re-employed under the provisions of R.C. 3319.11. My reading of the statutes leads me to the further conclusion that such a teacher should be re-employed under a limited contract as a regular teacher. Thus, I concur only in the judgment of the majority because I differ on this point.